DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the device of Sepetka et al. cannot be used in a direction with respect to the blood flow as claimed in claim 1, Examiner points out that the guide catheter mentioned in this argument is only used in a single embodiment, and that “The device of the present invention may be used in various different locations and for various different purposes” (PP [0015]). Examiner points out that the paragraphs cited in Applicant’s arguments (most notably PP [0081], PP [0074], PP [0082], etc.) are directed to alternate embodiments that do not necessarily include the cited embodiment of Figs. 5-6, as capture element 150 is not mentioned in the embodiments described in paragraphs [0074] – [0083]. Furthermore, while Sepetka et al. does contemplate the use of a guide catheter with various other embodiments, Sepetka et al. furthermore does not teach away from use without an additional guide catheter, as- “Although it is preferred to withdraw the capture element 150 into the catheter 4, the capture element 150 may be collapsed and then inverted back into the catheter 134 thereby trapping the obstruction in the catheter 134 itself” (PP [0084]). 
	Applicant states that “although a relation between Sepetka’s obstruction removal device 8 of Fig. 3 and capture element 150 of Fig. 6 is not clearly disclosed, the PP [0083]: “The obstruction is then removed by moving the obstruction into the guide catheter 4”) so the assertion that the capture element 150, which serves to remove an obstruction, is meant to be only used with obstruction removal device 8 has no basis in the disclosure. Sepetka et al. also asserts that “The obstruction is captured with the element 150 by itself or together with an obstruction engaging element as described herein” (PP [0085]), placing no criticality on their combined use.
	Lastly, Examiner reminds Applicant that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (see MPEP 2112.01). Since the device of Sepetka et al. contains each of the structures as described by the claims of the present application, it is capable of being used in the manner required by the claims.
With respect to Applicant’s argument that Sepetka et al. fails to disclose “wherein the cylindrical main body portion is configured to come into close contact with an inner wall of the body lumen”, Examiner disagrees. The specification does not provide a definition for what constitutes “close contact”, and the device of Sepetka et al. would be fully capable of pressing radially against the inner wall of a body lumen depending on the size of that body lumen. Applicant asserts that “a cover of Sepetka does not have an expanding property”, to which Examiner points out the radial expansion of the loop 136 PP [0085]: “The capture element 150 is opened and closed by manipulating the arms 140, 142 to open and close the loop 136”) since Fig. 5 shows the capture element 150 already closed over an obstruction (unmarked dotted circle in Fig. 5) and since Fig. 6 shows the inverted capture element 150 following its capture of the obstruction, the loop 136 is still described as being able to open and close. This opening/closing can be considered to be an expanding property, and the loop 136 would be able to open and radially press against the inner wall of a body lumen.
Similarly to the response above, Applicant’s argument that Sepetka et al. does not disclose that “the opening edge radially moves inward away from the inner wall of the body lumen”, Applicant is reminded that Figs. 5-6 show the loop 136 in its constricted form and that the loop 136 is capable of opening and closing (PP [0085]: “The capture element 150 is opened and closed by manipulating the arms 140, 142 to open and close the loop 136”). The loop 136, when closing, would move radially inward away from the inner wall of the body lumen.
Applicant’s arguments as outlined in section (iv) have been considered but are moot because the new ground of rejection made in light of these amendments relies on a new reference.
	However, Applicant’s specific argument that “since at least one of the operating stable arm 142 and the control arm 140 should have rigidity” is challenged, because Sepetka et al. does not specifically require these components to be rigid.
	Additionally, Applicant’s assertion that Sepetka et al. would not be able to “turn the distal end portion outside-in” is not persuasive, because Sepetka et al. clearly shows in Fig. 6 that the capture element 150 is capable of inverting.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains indefinite language in lines 21-22 because the phrase “apart from the opening edge of the cylindrical main body portion to put stitches in the cylindrical main body portion” is unclear, as “to put stitches” appears to be written as a functional limitation rather than a structural limitation. It is recommended that the language be amended to more accurately convey that the end side of the linear member extends through the cylindrical main body portion in a stitched line along an axial direction of the cylindrical main body portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. () in view of Eidenschink ().
Regarding claim 1, Sepetka et al. discloses a filter device (150 in Figs. 5-6) comprising: a filter (114) in a cylindrical form (PP [0026]: “Fig. 5 shows the capture element collapsed around the obstruction prior to withdrawal”, if the obstruction were removed and the loop 136 were opened the filter would be sufficiently cylindrical) including a distal end portion (right-most part of 114) able to be disposed in an upstream side of a stream of a liquid in a body lumen (see MPEP 2112.01, see argument above, PP [0006]: “removing obstructions in a blood vessel”) and a base end portion (left-most part of 114) able to be disposed in a downstream side of the stream (see arguments above), the filter configured to capture foreign substances flowing from the upstream side (PP [0006]: “removing obstructions in a blood vessel”, captured obstruction shown in Fig. 5); a tube (134 in Fig. 5, unmarked in Fig. 6) configured to hold the base end portion (left-most part of 114) of the filter (114) and place the filter (114) in a body lumen (PP [0006]: “removing obstructions in a blood vessel”); and a recovery member (138 and 136 in Fig. 6, PP [0084]: “an actuator 138 which includes a stable arm 142, a control arm 140, and a loop 136”) configured to recover the filter (114) placed in the body lumen into the tube (134), wherein the filter (114) comprises a cylindrical main body (PP [0026]: “Fig. 5 shows the capture element collapsed around the obstruction prior to withdrawal”, if the obstruction were removed and the loop 136 were opened the filter would be sufficiently cylindrical) and a connecting portion (left-most end of 114 that connects to 134), the cylindrical main body portion (central body of 114) is expandable and contractable (PP [0084]: "the capture element 150 may be collapsed and then inverted back into the catheter 134") and has a cylindrical outer shape when expanded (PP [0026]: “Fig. 5 shows the capture element collapsed around the obstruction prior to withdrawal”, if the obstruction were removed and the loop 136 were opened the filter would be sufficiently cylindrical), and the connecting portion (left-most end of 114 that connects to 134) connects the cylindrical main body portion (main body of 114) to the tube (134), wherein the cylindrical main body portion (main body of 114) is configured to come into close contact with an inner wall of the body lumen (no special definition is provided for "close contact", see Fig. 5, 114 comes into close contact with the lumen) so as to press the inner wall of the body lumen outward in a radial direction when the filter (114) is disposed in the body lumen (depending on the size of the lumen, 114 would press against it radially when disposed with loop 136 expanded/opened), wherein the recovery member (138 and 136 in Fig. 6, PP [0084]: “an actuator 138 which includes a stable arm 142, a control arm 140, and a loop 136”) includes a linear member (136 and distal/right end of 142 in Fig. 5) provided on the distal end portion of the filter (right-most portion of 114), wherein an end side of the linear member (136 and distal/right end of 142) is arranged along an opening edge (136 along opening) in a distal end portion side of the cylindrical main body portion (right-most end of 114), and extends along an axial direction (142 extends axially along 114 in Fig. 5) of the cylindrical main body portion (body of 114) so as to be apart from the opening edge (142 moves away from 136 at opening) of the cylindrical main body portion (body of 114), wherein the recovery member (138 and 136 in Fig. 6, PP [0084]: “an actuator 138 which includes a stable arm 142, a control arm 140, and a loop 136”) closes an opening of the cylindrical main body portion (opening in 114 by 136) in a gathering manner (PP [0085]: "The capture element 150 is opened and closed by manipulating the arms 140, 142 to open and close the loop 136") by the linear member (136 and distal/right end of 142 close the opening) so that the opening edge (edge of 114 by 136) radially moves inward away from the inner wall of the body lumen (Fig. 5 shows the opening in its constricted/closed configuration, the opening edge moves radially inward when loop 136 is being closed) and draws the distal end portion into the tube (134, distal end of 114 is drawn into 134 in Fig. 6) while turning the distal end portion (right-most end of 114) outside-in (PP [0084]: "the capture element 150 may be collapsed and then inverted back into the catheter 134 thereby trapping the obstruction in the catheter 134 itself"), when the linear member (136 and distal/right end of 142) is relatively displaced in a proximal direction (Fig. 6) of the filter device (150) with respect to the tube (134).
	However, the embodiment of Figs. 5-6 as disclosed by Sepetka et al. fails to disclose wherein the filter is formed in a mesh shape.
	In an alternate embodiment, shown in Figs. 7-12, Sepetka et al. teaches another filter (200 in Fig. 7) comprising an inverting portion (202) formed in a mesh shape (PP [0089]: “the inverting portion 202 may be made of a braided or woven material or fabric made of fibers or filaments of nitinol, stainless steel, polymer or other material”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Sepetka et al. disclosure in view of another one of its embodiments to incorporate wherein the filter is formed in a mesh shape. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of materials that would have yielded predictable results.
	Furthermore, Sepetka et al. fails to disclose wherein the end side of the linear member extends along an axial direction of the cylindrical body portion to put stitches in the cylindrical main body opening.
	In the same field of endeavor of filtering obstructions (abstract), Eidenschink teaches a filter device (10 in Fig. 1) wherein the filter (15) is formed in a mesh shape (PP [0020]: “body 15 may be formed from braided nitinol wire, from nitinol wire woven to form a mesh”) with a cylindrical body (15 is cylindrical), wherein the filter device (10) comprises a linear member (30 and 45 in Fig. 1) extending along an axial surface of a cylindrical body (15, see 30 extend in Fig. 3) to put stitches in the cylindrical main body opening (pull-wire 510, which is analogous to 30/45 in Fig. 1, is stitched through channels 503 in Fig. 10A, PP [0047]: “Channel 503 may be formed by picking out loops 505 from the braided or woven material of body 502 and orienting them radially inward, toward the longitudinal axis of the body”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Sepetka et al. disclosure to incorporate the teachings of Eidenschink and include wherein the end side of the linear member extends along an axial direction of the cylindrical body portion to put stitches in the cylindrical main body opening. One of ordinary skill in the art would have been motivated to perform this modification in order to guide and provide support for the linear member (PP [0047]: “Channel 503 may be used to guide a pull-wire 510 along the length of body 502 from a distal snare 515 to the proximal end of body 502, such that when a pulling force is exerted on the wire the snare cinches closed the distal end of the body”).
With respect to claim 3, Sepetka et al. further discloses wherein the recovery member (138 and 136 in Fig. 6) draws the distal end portion (right-most end of 114 in Fig. 5, end near 136 in Fig. 6) into the tube (134 in Fig. 5, unmarked in Fig. 6) while turning the distal end portion (right-most end of 114 in Fig. 5, end near 136 in Fig. 6) outside-in (PP [0084]: "the capture element 150 may be collapsed and then inverted back into the catheter 134 thereby trapping the obstruction in the catheter 134 itself") by displacing the linear member (136) in the proximal direction with respect to the tube (134 in Fig. 5, unmarked in Fig. 6) to recover the filter (114) into the tube (134 in Fig. 5, unmarked in Fig. 6).
With respect to claim 4, Sepetka et al. further discloses wherein the recovery member (138 and 136 in Fig. 6 or 140, 142, and 136 in Fig. 5) includes a closing mechanism (136, 140) to close the opening (unlabeled opening near 136) in the distal end portion of the filter (right-most end of 114 in Fig. 5).
Regarding claim 5, Sepetka et al. further discloses wherein the closing mechanism (136, 140, and 142) is capable of closing the opening (edge of unlabeled opening near 136, PP [0085]: "The capture element 150 is opened and closed by manipulating the arms 140, 142 to open and close the loop 136") in the distal end portion (right-most end of 114) by displacing the linear member (136 and distal/right end of 142) in the proximal direction (to the left) with respect to the tube (134 in Fig. 5, unmarked in Fig. 6, PP [0084]: "the capture element 150 may be collapsed and then inverted back into the catheter 134 thereby trapping the obstruction in the catheter 134 itself").
With respect to claim 7, Sepetka et al. discloses wherein the tube (134 in Figs. 5-6) is a sheath tube (134 is hollow).
	However, Sepetka et al. fails to disclose wherein the filter device further comprises a guide tube inserted in the sheath tube, and wherein the guide tube is configured to be housed in the sheath tube prior to a closing of the opening of the cylindrical main body portion in the gathering manner by the linear member.
	In the same field of endeavor of filtering obstructions (abstract), Eidenschink teaches a filter device (10 in Fig. 1) with a sheath tube (55 in Fig. 1) wherein the filter (15) is formed in a mesh shape (PP [0020]: “body 15 may be formed from braided nitinol wire, from nitinol wire woven to form a mesh”) with a cylindrical body (15 is cylindrical), wherein the filter device (10) further comprises a guide tube (50) inserted in the sheath tube (55), and wherein the guide tube (50) is configured to be housed in the sheath tube (55) prior to a closing of the opening (opening at 25) of the cylindrical main body portion (15) in the gathering manner by the linear member (30 and 45, see Figs. 5A-C).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Sepetka et al. disclosure to incorporate the teachings of Eidenschink and include wherein the filter device further comprises a guide tube inserted in the sheath tube, and wherein the guide tube is configured to be housed in the sheath tube prior to a closing of the opening of the cylindrical main body portion in the gathering manner by the linear member. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results. Furthermore, incorporation of the support sleeve 50 would have added additional support to the linear member/pull wires (PP [0023]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sepetka et al. (PGPub US 2005/0125024 A1) provides additional diagrams of the embodiment relied upon in the present rejection (see Figs. 15-19).
Purcell et al. (PGPub US 2016/0310255 A1) teaches a filter member (218 in Fig. 2) comprising a sheath tube (210) and a guide tube (220).
Sherman et al. (PGPub US 2019/0117241 A1) teaches a retrieval system (abstract) that works in a similar manner to the present application (see in particular the inverting bag design of Figs. 15-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771